DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9-16, and 18-20 and Species I, the matrix material partially disposed in the adhesive, in the reply filed on 12/14/2021 is acknowledged.

Claims 8 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/07/2020, 12/16/2020, 05/17/2021, 06/04/2021, 08/17/2021, and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) and further in view of Bedell et al. (US 2014/0251548).
	Regarding claim 1, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). The glass assembly being cold formed (0007). McFarland does not expressly teaches the coefficient of thermal expansion of the curved glass and curved substrate being different, however, McFarland teaches the substrate being formed of metal and plastic (0009) and it is well known to a person of ordinary skill that glass, plastic and/or metal have different coefficients of thermal expansion. McFarland further discloses the glass applique including an anti-splinter film including a plastic film and adhesive layer formed on the bottom surface of the glass sheet (0043, Fig. 6A). Thus an adhesive film is disposed between the glass and structural frame.
	McFarland does not disclose the plastic film being an elastomeric layer.
	Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be an elastomeric layer as taught by Bedell, providing a layer which can oppose deformation from an external force and restore to its original state.
	Regarding claim 2, McFarland teaches the glass sheet including alkali-aluminosilicate, alkali borosilicate, or alkali aluminoborosilicate glass (0008).
Regarding claim 3, McFarland teaches the substrate including metal or plastic (0009).
	Regarding claims 4-5, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).
	Regarding claims 6 and 7, Bedell teaches the elastic material having a Young’s modulus of 0.1 MPa to 500 MPa (0062).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) and further in view of Hickman (US 4,978,405).
	Regarding claim 9, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). The glass assembly being cold formed (0007). McFarland further discloses the glass applique including an anti-splinter film including a plastic film and adhesive layer formed on the bottom surface of the glass sheet (0043, Fig. 6A). Thus an adhesive film is disposed between the glass and structural frame.
	McFarland does not disclose a matrix material at least partially disposed in the adhesive and comprising a gridded network comprising a series of intersecting lines of the matrix material.
	Hickman, in the analogous field of glass laminates (column 1, lines 5-10) discloses a safety glazing in which the a wire mesh comprising a gridded network of intersecting lines (column 2, lines 55-65) in embedded in an adhesive binder material (column 3, lines 45-50).

	Regarding claim 10, McFarland teaches the glass sheet including alkali-aluminosilicate, alkali borosilicate, or alkali aluminoborosilicate glass (0008).
	Regarding claim 11, McFarland teaches the substrate including metal or plastic (0009).
	Regarding claim 12, Hickman discloses the matrix material being metal (column 2, lines 65-68).
	Regarding claim 13, Hickman teaches the height of the mesh being substantially the same thickness as the thickness of the interlayer adhesive (column 3, lines 1-5).
	Regarding claim 14, Hickman teaches the mesh being fully embedded in the adhesive (column 3, lines 40-45).
	Regarding claim 15, McFarland and Hickman do not expressly teach the mesh being integrally formed and extending form the substrate (instant curved structural frame). However, it has been held that that the use of a one piece construction is merely a matter of obvious engineering choice (MPEP 2144.04.V.B).
	Regarding claim 16, given Hickman teaches a wire mesh with intersecting wires, there is necessarily a plurality of opening formed in the gridded network (column 2, lines 55-65).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) in view of Bedell et al. (US 2014/0251548) and further in view of Hickman (US 4,978,405).
	Regarding claim 18, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). The glass assembly being cold formed (0007). McFarland does not expressly teaches the coefficient of thermal expansion of the curved glass and curved substrate being different, however, McFarland teaches the substrate being formed of metal and plastic (0009) and it is well known to a person of ordinary skill that glass, plastic and/or metal have different coefficients of thermal expansion. McFarland further discloses the glass applique including an anti-splinter film including a plastic film and adhesive layer formed on the bottom surface of the glass sheet (0043, Fig. 6A). Thus an adhesive film is disposed between the glass and structural frame.
	McFarland does not disclose the plastic film being an elastomeric layer or a matrix material at least partially disposed in the adhesive and comprising a gridded network comprising a series of intersecting lines of the matrix material.
	Regarding the elastomeric layer, Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be an 
	Regarding the matrix material, Hickman, in the analogous field of glass laminates (column 1, lines 5-10) discloses a safety glazing in which the a wire mesh comprising a gridded network of intersecting lines (column 2, lines 55-65) in embedded in an adhesive binder material (column 3, lines 45-50).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of McFarland to include a wire mesh, as taught by Hickman, to provide fire resistance and impact to the laminate (column 2, lines 35-40).
	Regarding claim 19, given Hickman teaches a wire mesh with intersecting wires, there is necessarily a plurality of opening formed in the gridded network (column 2, lines 55-65).
	Regarding claim 20, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781